In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-18-00036-CR
                              NO. 09-18-00037-CR
                           ____________________

                    PHILLIP DEVONN SMITH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                  On Appeal from the Criminal District Court
                           Jefferson County, Texas
                    Trial Cause No. 13-17281 and 17-27200
________________________________________________________            _____________

                                     ORDER

      Counsel of record for Phillip Devonn Smith filed motions to withdraw as

counsel for the appellant. Although he signed the notices of appeal as counsel of

record for the appellant, counsel informs the Court that he has not been retained as

counsel for the appeals. No information regarding the appellant’s ability to retain

counsel or pay for the record has been provided to this Court.

      It is, therefore, ORDERED that the appeals are abated and the cases are

remanded to the trial court for the purpose of determining whether counsel should
                                         1
be allowed to withdraw as counsel on appeal. The trial court shall determine whether

appellant has retained new counsel for the appeals. If the trial court determines that

counsel of record should be allowed to withdraw, and that appellant has not retained

new counsel for the appeals, the trial court shall determine whether the appellant is

indigent for purposes of obtaining a free record on appeal and shall determine

whether counsel should be appointed, in which case the trial court may appoint new

counsel for the appeals unless the trial court admonishes appellant as to the dangers

of self-representation on appeal and determines that appellant’s decision to

relinquish the benefits associated with counsel and to proceed pro se is knowingly

and intelligently made. All appellate timetables are suspended pending resolution of

this matter in the trial court. Supplemental clerk’s records containing any orders and

findings made by the trial court pursuant to this Order, together with a reporter’s

record of any hearings conducted by the trial court, shall be filed with the Court of

Appeals by March 9, 2018.

      ORDER ENTERED February 7, 2018.

                                                                PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                          2